As filed with the Securities and Exchange Commission on July 6, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03802 NEUBERGER BERMAN INCOME FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant’s telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer c/o Neuberger Berman Management LLC Neuberger Berman Income Funds 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2010 Date of reporting period: April 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Shareholders. Neuberger Berman Income Funds Investor Class Shares Institutional Class Shares Trust Class Shares Class A Shares Class C Shares Class R3 Shares Core Bond Fund Floating Rate Income Fund High Income Bond Fund Municipal Intermediate Bond Fund Municipal Money Fund New York Municipal Money Fund Short Duration Bond Fund Strategic Income Fund Semi-Annual Report April 30, 2010 Contents THE FUNDS President's Letter 1 PORTFOLIO COMMENTARY Core Bond Fund 2 Floating Rate Income Fund 4 High Income Bond Fund 6 Municipal Intermediate Bond Fund 8 Municipal Money Fund 10 New York Municipal Money Fund 10 Short Duration Bond Fund 13 Strategic Income Fund 15 FUND EXPENSE INFORMATION 23 SCHEDULE OF INVESTMENTS Core Bond Fund 25 Floating Rate Income Fund 31 High Income Bond Fund 36 Municipal Intermediate Bond Fund 43 Municipal Money Fund 48 New York Municipal Money Fund 52 Short Duration Bond Fund 54 Strategic Income Fund 57 FINANCIAL STATEMENTS 82 "Neuberger Berman" and the Neuberger Berman logo are registered service marks of Neuberger Berman LLC. "Neuberger Berman Management LLC" and the individual fund names in this shareholder report are either service marks or registered service marks of Neuberger Berman Management LLC. ©2010 Neuberger Berman Management LLC. All rights reserved. ©2010 Neuberger Berman Fixed Income LLC. All rights reserved. FINANCIAL HIGHLIGHTS (ALL CLASSES)/PER SHARE DATA Core Bond Fund Floating Rate Income Fund High Income Bond Fund Municipal Intermediate Bond Fund Municipal Money Fund New York Municipal Money Fund Short Duration Bond Fund Strategic Income Fund Directory Proxy Voting Policies and Procedures Quarterly Portfolio Schedule "Neuberger Berman" and the Neuberger Berman logo are registered service marks of Neuberger Berman LLC. "Neuberger Berman Management LLC" and the individual fund names in this shareholder report are either service marks or registered service marks of Neuberger Berman Management LLC. ©2010 Neuberger Berman Management LLC. All rights reserved. ©2010 Neuberger Berman Fixed Income LLC. All rights reserved. President's Letter Dear Fellow Shareholder, The significant turnaround in the fixed income markets continued over the six months ended April 30, 2010. Looking back to the end of calendar year 2008 and the beginning of calendar year 2009, risk aversion had ruled the markets as the credit crisis and the rapidly weakening global economy had caused investors to seek shelter in ultra-safe short-term U.S. Treasury securities. Given those conditions, even an unabashed optimist would have had difficulty predicting the reversal of fortune in the fixed income markets since that time. Starting in the spring of 2009 and continuing throughout the reporting period, demand for the spread sectors (non-U.S. Treasuries) has been robust, helping to drive their outperformance versus Treasury securities. A number of factors have triggered the change in investor sentiment and risk appetite. One is the improved economy, as the lengthiest recession since the Great Depression appears to have concluded. After contracting for four consecutive quarters, positive gross domestic product (GDP) growth resumed during the third quarter of calendar year 2009 and continued in the first quarter of calendar year 2010. Despite the economy's growth, the Federal Reserve has kept the Federal Funds rate at a historically low range of 0% to 0.25%. This, in turn, has spurred continued strong demand for non-Treasury securities (or spread sectors). During the reporting period, our Fixed Income Funds were well positioned to benefit from this trend. In particular, their exposure to the areas of the market that had lagged the most during the credit crisis rewarded performance during the reporting period. Looking ahead, we believe the U.S. economic recovery is sustainable. That said, we think GDP growth will likely moderate during the second half of the year as the federal government's stimulus package unwinds. Given, in our view, the possibility of increased market volatility as the year progresses, we believe that shareholders should maintain a long-term perspective, focusing not on near-term price movements but on seeking to achieve their ultimate financial goals. As part of our continued commitment to helping you pursue your investment objectives, I am pleased to note the launch of Neuberger Berman Floating Rate Income Fund in December 2009. Managed by an experienced team, we believe the Fund is an attractive option for those who wish to generate income while attaining some protection from inflation. You will find commentary on the Fund in this report. Finally, I would like to mention that Neuberger Berman recently celebrated its first anniversary of returning to our roots as an independent, employee-owned investment management firm. Drawing on a heritage that dates back to 1939, we continue to focus on our obligation to always put our clients first, while maintaining a singular focus on delivering superior long-term performance. Thank you for your continued support and trust. We look forward to continue serving your investment needs in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman Mutual Funds 1 Core Bond Fund Commentary For the six months ended April 30, 2010, Neuberger Berman Core Bond Fund posted a positive return and outperformed its benchmark, the Barclays Capital U.S. Aggregate Index. A combination of generally favorable economic data, continued low short-term interest rates, benign inflation and better-than-expected corporate profits resulted in continued strong demand for the spread sectors (non-Treasuries). Against this backdrop, the spread sectors outperformed equal-duration Treasuries during the reporting period. To a large extent, the spread sectors that were the most adversely affected during the 2008 credit crisis produced the best results during the six months covered by this report. These included commercial mortgage-backed securities (CMBS) and corporate bonds. Treasury Inflation Protected Securities (TIPS) also produced relatively strong returns given expectations for future inflation. Many of the strategies that had helped the Fund generate strong returns during the 12 months preceding the reporting period continued to benefit its performance for the six months ended April 30, 2010. Particularly, the Fund's CMBS, investment-grade bonds, and non-agency mortgage-backed securities enhanced results as their spreads (the difference in yield between Treasuries and other bond sectors) narrowed. Among investment-grade holdings, the Fund's financial and industrial bonds produced the best results. In addition, the Fund's TIPS exposure and underweight in Treasuries were beneficial given the latter's underperformance versus the spread sectors. We made a number of adjustments to the portfolio during the reporting period, such as paring its investment-grade bond exposure given the sector's strong results. The proceeds of those sales were used to increase the Fund's exposure to U.S. Treasury securities. This was done to broaden diversification and reduce overall risk exposure. We also increased the Fund's weighting in CMBS. Looking ahead, we believe the U.S. economy will continue to grow as the year progresses. However, the expansion may be less robust given the winding down of the federal government's economic stimulus program. Given slower growth, continued high unemployment and benign inflation, we believe the Federal Reserve will keep the Federal Funds rate at the current historically low range of zero to 0.25% for an extended period. We continue to find the spread sectors attractive and believe that the Fund is appropriately positioned as it seeks to generate solid risk-adjusted returns. Sincerely, Thanos Bardas, David M. Brown, Andrew A. Johnson and Bradley C. Tank Portfolio Co-Managers 2 Core Bond Fund TICKER SYMBOLS Investor Class NCRIX Institutional Class NCRLX Class A NCRAX Class C NCRCX RATING SUMMARY (as a % of total investments) AAA/Government/Government Agency % AA A BBB BB B CCC CC C D Not Rated Short Term Total % The Fund's portfolio holdings are categorized using the ratings assigned by Standard & Poor's, Moody's Investors Service, Inc., or Fitch Inc., nationally recognized statistical rating organizations. All ratings are as of the report date and do not reflect any subsequent changes in ratings. PERFORMANCE HIGHLIGHTS3,12,16 Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2010 Date 04/30/2010 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 02/01/1997 % Institutional Class 10/01/1995 % Class A17 12/20/2007 % Class C17 12/20/2007 % With Sales Charge Class A17 -0.07 % Class C17 % Barclays Capital U.S. Aggregate Index15 % Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. The composition, industries and holdings of the Fund are subject to change. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended April 30, 2010, the 30-day SEC yield was 2.54%, 2.94%, 2.44% and 1.80% for Investor Class, Institutional Class, Class A and Class C shares, respectively. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2009 were 1.17%, 0.72%, 1.13% and 2.45% for Investor Class, Institutional Class, Class A and Class C shares, respectively (prior to any fee waivers or expense reimbursements). The net expense ratios were 0.88%, 0.48%, 0.88% and 1.63% for Investor Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2020 for Investor Class, Institutional Class, Class A and Class C shares. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 3 Floating Rate Income Fund Commentary We are pleased to provide the first semi-annual report for Neuberger Berman Floating Rate Income Fund, which was launched on December 29, 2009. As portfolio managers for the Fund, we seek to generate a high level of current income for shareholders while maintaining a focus on capital preservation. The Fund invests primarily in floating rate senior secured loans that we believe have the potential for attractive risk-adjusted returns. Central to our discipline is rigorous credit research, as we look for companies with historically stable cash flows, liquidity and access to capital. For the roughly four-month period from its inception through April 30, 2010, the Fund posted a positive return but underperformed its benchmark, the S&P/LSTA Leveraged Loan Index. The floating rate bank loan market generated solid results during the reporting period. Performance was driven by a number of factors, including robust investor demand and a shrinking loan market. In addition, the combination of improving credit conditions and the strengthening economy resulted in a sharp decline in floating rate loan defaults. During the reporting period, the default rate among the securities in the benchmark fell from approximately 9.6% to 5.6%. Continuing the trend from 2009, lower-quality securities outperformed their higher-quality counterparts. Calendar year-to-date through April 30, 2010, the S&P/LSTA Leveraged Loan Index returned 6.16%, CCC-rated securities in the index gained 15% and BB-rated securities rose 4.6%, respectively. Given our focus on generating high current income, we utilized the Fund's flexible mandate to diversify its assets by adding an allocation to non-floating rate securities. These securities — namely fixed-rate senior secured bonds — offered higher yields than the floating rate loans offered by the same issuer. At the end of the reporting period, approximately 17% of the Fund was held in fixed-rate senior secured bonds. We also actively participated in the new issuance market, emphasizing securities in the primary rather than the secondary bank loan market. In addition, we emphasized larger, highly liquid names that offered compelling yields. During the four months covered by this report, our higher-quality bias detracted from relative performance. Throughout the period, the Fund was underweighted in CCC-rated securities and overweighted in BB-rated issues versus the benchmark. This positioning was not rewarded given the outperformance of lower-rated and distressed securities. From a sector perspective, security selection in publishing, chemicals and building and development companies detracted the most from results. In contrast, our security selection in financial intermediaries, utilities and food/drug retailers added the most to positive performance. Looking ahead, we remain positive on prospects for the floating rate loan market. Given our belief that investors generally anticipate rising interest rates, we expect to see strong demand for the asset class. During the first four months of calendar year 2010, roughly $4 billion were newly invested in retail bank loan mutual funds. In contrast, $3.4 billion was invested in these mutual funds during all of 2009. We also continue to find compelling opportunities in the new issue market. Moving forward, we expect to maintain our emphasis on high-quality names that offer what we consider to be attractive yields. Finally, with the improved economic environment, it is our belief that floating rate default rates will decline further as the year progresses. Sincerely, Ann H. Benjamin, Thomas P. O'Reilly, Tim Van Kirk and Joe Lynch Portfolio Co-Managers 4 Floating Rate Income Fund TICKER SYMBOLS Institutional Class NFIIX Class A NFIAX Class C NFICX RATING SUMMARY (as a % of total investments) AAA/Government/Government Agency % AA A BBB BB B CCC CC C D Not Rated Short Term Total % The Fund's portfolio holdings are categorized using the ratings assigned by Standard & Poor's, Moody's Investors Service, Inc., or Fitch Inc., nationally recognized statistical rating organizations. All ratings are as of the report date and do not reflect any subsequent changes in ratings. PERFORMANCE HIGHLIGHTS7,16 Inception Date Cumulative Total Return Ended 04/30/2010 Life of Fund At NAV Institutional Class19 12/30/2009 % Class A 12/29/2009 % Class C19 12/30/2009 % With Sales Charge Class A -1.52 % Class C19 % S&P/LSTA Leveraged Loan Index15 % Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. The composition, industries and holdings of the Fund are subject to change. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended April 30, 2010, the 30-day SEC yield was 5.04%, 3.91% and 3.96% for Institutional Class, Class A and Class C shares, respectively. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2009 were 1.38%, 1.75%, and 2.50% for Institutional Class, Class A and Class C shares, respectively (prior to any fee waivers or expense reimbursements). The net expense ratios were 0.70%, 1.07% and 1.82% for Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2013 for Institutional Class, Class A and Class C shares. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 5 High Income Bond Fund Commentary For the six months ended April 30, 2010, Neuberger Berman High Income Bond Fund posted a strong absolute return and performed roughly in line with its benchmark, the Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index. The impressive rally in the high yield market that began in the spring of 2009 continued during the reporting period. During this time, the themes that had supported the market since the beginning of the rebound remained in place. These included encouraging economic news, corporate profits that generally exceeded expectations and robust demand from investors. The high yield market's continued gains and resiliency were noteworthy given ongoing high unemployment in the U.S., concerns regarding the debt crisis in Greece and the possibility of increased federal government reforms in the financial sector. Despite these challenges, the Fund's benchmark posted positive returns during all six months covered by this report. Lower rated Caa bonds generated strong results, gaining 15.33% over the six months ended April 30, 2010. In contrast, relatively higher rated Ba securities in the index returned 10.19%. For the Fund, an overweight versus the benchmark in finance companies and security selection in telecommunications and health care were the largest positive contributors to relative performance. In contrast, security selection in retail and homebuilding, in addition to an underweight in insurance, were the largest detractors from relative results. We made several adjustments to the portfolio during the reporting period, such as paring the Fund's exposure to Caa-rated securities. This was due to several factors, including capturing profits by selling names that had appreciated and reached our target price. In addition, a number of our Caa-rated holdings were upgraded. Given these upgrades, the Fund's exposure to B and Ba-rated securities increased during the period. We also focused on buying B and Ba names in the new issue market, as we believed them to be attractively structured and priced. Looking ahead, despite concerns about relatively slow economic growth in the second half of 2010, we maintain our overall positive outlook for the high yield market. We continue to believe that the economic recovery is sustainable and that the technicals and fundamentals in the high yield market will support further spread narrowing. That said, we could see increased volatility and a potential correction in the high yield market given the length of the current rally. Should this occur, we would view it as an opportunity to add to existing holdings and initiate positions that we find to be attractively valued. As always, we will continue to conduct extensive research on potential securities for the portfolio as we seek to generate consistently strong risk-adjusted returns. Sincerely, Ann H. Benjamin and Thomas P. O'Reilly Portfolio Co-Managers 6 High Income Bond Fund TICKER SYMBOLS Investor Class NHINX Institutional Class NHILX Class A NHIAX Class C NHICX Class R3 NHIRX RATING SUMMARY (as a % of total investments) AAA/Government/Government Agency % AA A BBB BB B CCC CC C D Not Rated Short Term Total % The Fund's portfolio holdings are categorized using the ratings assigned by Standard & Poor's, Moody's Investors Service, Inc., or Fitch Inc., nationally recognized statistical rating organizations. All ratings are as of the report date and do not reflect any subsequent changes in ratings. PERFORMANCE HIGHLIGHTS2,11,16 Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2010 Date 04/30/2010 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 02/01/1992 % Institutional Class14 05/27/2009 % Class A14 05/27/2009 % Class C14 05/27/2009 % Class R314 05/27/2009 % With Sales Charge Class A14 % Class C14 % Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index15 % N/A Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. The composition, industries and holdings of the Fund are subject to change. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended April 30, 2010, the 30-day SEC Yield was 7.52%, 7.69%, 6.99%, 6.54% and 7.07% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2009 were 1.06%, 0.93%, 1.29%, 2.04% and 5.55% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively (prior to any fee waivers or expense reimbursements). The net expense ratios were 1.03%, 0.77%, 1.14%, 1.89% and 1.39% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2013 for Investor Class, Institutional Class, Class A, Class C and Class R3 shares. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 7 Municipal Intermediate Bond Fund Commentary For the six months ended April 30, 2010, Neuberger Berman Municipal Intermediate Bond Fund posted a positive return but lagged its benchmark, the Barclays Capital 7-Year General Obligation Index. While many states and local municipalities continued to face budgetary challenges, the municipal bond market generated solid results during the reporting period. Supporting the market was benign inflation and continued robust demand from investors who appear to be anticipating higher tax rates in the future. In addition, the falling supply of traditional tax-exempt municipal bonds, which can be partially attributed to the taxable Build America Bond program, was positive for the market. Investors' risk appetite remained strong during the reporting period, as they sought to generate additional yield given the relatively low interest rate environment. Against this backdrop, lower-rated municipal bonds outperformed their higher-rated counterparts. To illustrate, the Barclays Capital BAA Municipal Bond Index gained 5.75% during the reporting period, while the Barclays Capital AAA Municipal Bond Index returned 2.57%. The Fund's underperformance versus its benchmark was largely the result of its defensive positioning and higher quality bias. We believed this stance was appropriate given the lagging effect of rising tax revenues coming out of a prolonged recession. In particular, the Fund continued to emphasize higher quality revenue and general obligation bonds that tend to perform relatively well during difficult economic environments. This positioning detracted from results, as lower quality sectors, such as health care, generated superior results during the reporting period. Also detracting from performance was the Fund's yield curve positioning. Throughout the reporting period, we utilized a barbell approach (investing in shorter and longer maturities). By contrast, the benchmark is concentrated in the eight- to 12-year portion of the curve, which provided stronger results. Looking ahead, we continue to have a positive long-term outlook for the municipal market. In our view, the U.S. economy is likely to continue growing as the year progresses. That said, the expansion may be less robust given the winding down of the federal government's economic stimulus program. State and local governments are reporting growing budgetary imbalances as revenues are declining while expenditure requirements are becoming heavier. Those issuers with a limited degree of budgetary flexibility will be particularly challenged by such spending mandates. While headlines regarding state and local budget deficits could lead to periods of volatility, we believe the fundamental backdrop for the municipal bond market remains positive. With the possibility of higher tax rates in the future, we believe demand for tax-free bonds will remain strong. In addition, the Build America Bond program is generally expected to be extended, which would continue to temper the supply of tax-exempt municipal bonds. As always, we will continue to actively manage the Fund and conduct thorough in-house fundamental research on the underlying credit characteristics of our existing and potential holdings. Sincerely, James L. Iselin and S. Blake Miller Portfolio Co-Managers 8 Municipal Intermediate Bond Fund TICKER SYMBOLS Investor Class NMUIX RATING SUMMARY (as a % of total investments) AAA/Government/Government Agency % AA A BBB BB B CCC CC C D Not Rated Short Term Total % The Fund's portfolio holdings are categorized using the ratings assigned by Standard & Poor's, Moody's Investors Service, Inc., or Fitch Inc., nationally recognized statistical rating organizations. All ratings are as of the report date and do not reflect any subsequent changes in ratings. PERFORMANCE HIGHLIGHTS1,9,10,16 Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2010 Date 04/30/2010 1 Year 5 Years 10 Years Life of Fund Investor Class 07/09/1987 % Barclays Capital 7-Year GO Index15 % Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. The composition, industries and holdings of the Fund are subject to change. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended April 30, 2010, the 30-day SEC yield for Investor Class shares was 2.31% and the tax-equivalent yield was 3.55% for an investor in the highest federal income tax bracket (35%). As stated in the Fund's most recent prospectus, the total annual operating expense ratio for fiscal year 2009 was 1.12% for Investor Class shares (prior to any fee waivers or expense reimbursements). The net expense ratio was 0.65%. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2013 for Investor Class shares. 9 Municipal Money Fund Commentary New York Municipal Money Fund Commentary Neuberger Berman Municipal Money Fund and Neuberger Berman New York Municipal Money Fund provided returns that were roughly in line with their benchmark indices for the six months ended April 30, 2010. The economy continued to expand during the reporting period. The U.S. Department of Commerce reported that fourth-quarter calendar-year 2009 gross domestic product (GDP) growth was 5.6%, a significant improvement over the 2.2% expansion during the third quarter of calendar-year 2009. With a first-quarter 2010 gain of 3.0%, GDP has now expanded three quarters in a row following four consecutive quarterly contractions. In our opinion, the improving economy was, in part, due to the federal government's stimulus program and the Federal Reserve's highly accommodative monetary policy. In other economic news, the manufacturing sector rebounded during the reporting period. According to the Institute for Supply Management's Purchasing Managers Index, manufacturing expanded for nine straight months through April 2010, when the reading was its highest since June 2004. There were mixed developments in the housing market. While new home sales (by volume) fluctuated and declined late in the period, home prices rose on a year-over-year basis in February and March, as measured by the S&P/Case-Shiller Home Price Index. There were some positive developments in the labor market during the reporting period. Employers added 290,000 jobs in April (as revised in the May report), the largest monthly gain since March 2006. In addition, the U.S. Department of Labor upwardly revised its new jobs data for the prior two months. Based on these revisions, nearly 550,000 new jobs were created during the first four months of 2010. With the labor market improving, it appears as if more people are looking to reenter the workforce, such that the unemployment rate rose to 9.9% in April compared to 9.7% in March. As expected, the Federal Reserve kept the overnight Fed Funds rate at a range of zero to 0.25% during each of its meetings during the reporting period. At its meeting in April 2010, the Fed said that "economic conditions are likely to warrant exceptionally low levels of the Federal Funds rate for an extended period." Investor risk appetite remained robust during the majority of the six months ended April 30, 2010. However, in April 2010 there was a flight to quality largely due to the issues related to the debt crisis in Greece. Nevertheless, the spread sectors (non-U.S. Treasury securities) outperformed equal-duration Treasuries during the six months as a whole. Against this backdrop, one-year municipals rallied, with yields falling from 0.45% on October 31, 2009 to 0.39% on April 30, 2010. Declining tax-exempt issuance, combined with increased demand from investors, further contributed to the rally. It is also important to point out that, at the end of the reporting period, municipal securities had become more attractively valued in our view than equal-duration Treasuries, as the former's yields did not fall as much during the flight to quality. Elsewhere, during the same period, yields on variable rate demand notes (VRDNs) moved from 0.26% to 0.30%, the one-month U.S. Treasury bill yield rose from 0.01% to 0.14%, and the 90-day U.S. Treasury yield moved from 0.05% to 0.16%. Looking ahead, continued high unemployment and the overall fragile state of the housing market lead us to believe that the Fed may keep the Federal Funds rate unchanged through 2010 and possibly until early 2011. For the Fed to take quicker action, we believe it will likely need to see a healthy rebound in employment and/or a meaningful increase in core inflation. Overall, given the potential for a reduction in stimulus funding, high unemployment and continued expectations for state and local revenue dislocation as well as real estate displacement, we believe that economic expansion is likely to be constrained moving forward. State and local governments are reporting growing budgetary imbalances as revenues are declining while expenditure requirements are becoming heavier. Those issuers with a limited degree of budgetary flexibility will be particularly challenged by such spending mandates. Turning to the Funds, we plan to continue to monitor economic data closely and adjust the portfolios as we believe necessary. Given the near-term pressures on municipal credit quality, we anticipate maintaining a conservative approach, thoroughly analyzing the underlying issuers in seeking to ensure that they are of the highest quality and have the ability to 10 make timely payments of principal and interest. From a sector perspective, we expect to continue emphasizing VRDNs for the portfolios. Municipal Money Fund5,8,9,10,16 Neuberger Berman Municipal Money Fund returned 0.02% for the six-month period ended April 30, 2010, compared to the 0.01% return of the Crane Tax Exempt Retail Money Fund Index. Over the course of the reporting period, the Fund's seven-day current yield and seven-day tax-equivalent current yield (assuming taxation at the highest federal tax bracket) moved from 0.03% and 0.05% on October 31, 2009 to 0.01% and 0.02%, respectively, on April 30, 2010. Its seven-day tax-equivalent effective yield (also assuming taxation at the highest federal tax bracket) went from 0.05% on October 31, 2009 to 0.02% on April 30, 2010. The Fund's weighted average maturity went from 8.6 days on October 31, 2009 to 17.2 days on April 30, 2010. New York Municipal Money Fund6,8,9,10,16 Neuberger Berman New York Municipal Fund returned 0.01% for the six-month period ended April 30, 2010, compared to the 0.01% return of the Crane New York Tax Exempt Money Fund Index. Over the course of the reporting period, the Fund's seven-day current yield and seven-day tax-equivalent current yield (assuming taxation at the highest federal, New York State and New York City income tax brackets) moved from 0.03% and 0.05% on October 31, 2009 to 0.01% and 0.02%, respectively, on April 30, 2010. Its seven-day tax-equivalent effective yield (also assuming taxation at the highest federal, New York State and New York City income tax brackets) went from 0.05% on October 31, 2009 to 0.02% on April 30, 2010. The Fund's weighted average maturity went from 10.2 days on October 31, 2009 to 17.7 days on April 30, 2010. Sincerely, William J. Furrer and Kristian J. Lind Portfolio Co-Managers Current and effective yield more closely reflect current earnings than does total return. Performance data quoted represent past performance, which is no guarantee of future results. The investment return on an investment in a money market fund will fluctuate. Current performance may be lower or higher than the performance data quoted. For performance data current to the prior business day on which the New York Stock Exchange was open, visit www.nb.com/performance. The composition, industries and holdings of each Fund are subject to change. An investment in a Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although each Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in a Fund. 11 Municipal Money Fund New York Municipal Money Fund TICKER SYMBOLS Municipal Money Fund NMNXX New York Municipal Money Fund NYNXX NB MUNICIPAL MONEY FUND MATURITY DIVERSIFICATION (% by Maturity) 1 – 7 Days % 8 – 30 Days 31 – 90 Days 91 – 180 Days 181+ Days NB NEW YORK MUNICIPAL MONEY FUND MATURITY DIVERSIFICATION (% by Maturity) 1 – 7 Days % 8 – 30 Days 31 – 90 Days 91 – 180 Days 181+ Days 12 Short Duration Bond Fund Commentary For the six months ended April 30, 2010, Neuberger Berman Short Duration Bond Fund posted a positive return and outperformed its benchmark, the Merrill Lynch 1-3 Year Treasury Index.* In many ways, the reporting period was a mirror image of the six months that preceded it. Demand for riskier and higher yielding securities remained robust as investors sought to generate incremental returns given the low interest rate environment. In addition, generally positive economic news, rebounding corporate profits, an accommodative Federal Reserve and low inflation supported the spread sectors (non-Treasuries). As a result, virtually every spread sector outperformed equal duration Treasuries during the six months covered by this report. The Fund was well positioned to benefit from strong performance by the spread sectors. In particular, the Fund's non-agency residential mortgage-backed securities, commercial mortgage-backed securities (CMBS), asset-backed securities and investment grade bonds enhanced its results. Within the investment grade corporate bond market, the Fund's financial bonds were the best performers. Slightly detracting from results was the Fund's duration positioning, which was marginally shorter than that of its benchmark. We felt this defensive posture was warranted to protect capital in the event that short-term interest rates moved sharply higher. We made a number of adjustments to the Fund during the reporting period, such as increasing our exposure to BBB-rated industrial credits, where, in our opinion, we found attractively valued opportunities. Additionally, the portfolio's holdings of CMBS decreased throughout this timeframe as these positions were amortized or paid off at par. We then largely reinvested the proceeds in U.S. Treasury securities, which enhanced the Fund's diversification and reduced overall risk exposure. Looking ahead, we believe the U.S. economy will continue to grow as the year progresses. However, the expansion may be less robust given the winding down of the federal government's economic stimulus program. Due to slower growth, continued high unemployment and tame inflation, we feel the Federal Reserve will keep the Federal Funds rate in the current historically low range of zero to 0.25% for an extended period. We remain mindful, however, that once the Federal Reserve begins to raise rates, the moves could be large and rapid. Against this backdrop, we continue to find the spread sectors attractive and it is our belief that the Fund is appropriately positioned as it seeks to generate solid risk-adjusted returns. Sincerely, Thomas Sontag, Michael Foster and Richard Grau Portfolio Co-Managers *At the close of the reporting period, the Fund's broad-based index used for comparison purposes was changed to the Barclays Capital 1-3 Year U.S. Government/Credit Index, which more closely resembles the characteristics of the Fund's investments. The Fund also outperformed the Barclays index for the reporting period. 13 Short Duration Bond Fund TICKER SYMBOLS Investor Class NSBIX Trust Class NSBTX RATING SUMMARY (as a % of total investments) AAA/Government/Government Agency % AA A BBB BB B CCC CC C D Not Rated Short Term Total % The Fund's portfolio holdings are categorized using the ratings assigned by Standard & Poor's, Moody's Investors Service, Inc., or Fitch Inc., nationally recognized statistical rating organizations. All ratings are as of the report date and do not reflect any subsequent changes in ratings. PERFORMANCE HIGHLIGHTS1,16 Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2010 Date 04/30/2010 1 Year 5 Years 10 Years Life of Fund Investor Class 06/09/1986 % Trust Class18 08/30/1993 % Barclays Capital 1-3 Year U.S. Government/Credit Index15 % Merrill Lynch 1-3 Year Treasury Index15 % Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. The composition, industries and holdings of the Fund are subject to change. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended April 30, 2010, the 30-day SEC Yield was 1.94% and 1.84% for Investor Class and Trust Class shares, respectively. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2009 were 1.19% and 1.59% for Investor Class and Trust Class shares, respectively (prior to any fee waivers or expense reimbursements). The net expense ratios were 0.72% and 0.82% for Investor Class and Trust Class shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2013 for Investor Class and Trust Class shares. The Fund's broad-based index used for comparison purposes has been changed from the Merrill Lynch 1-3 Year Treasury Index to the Barclays Capital 1-3 Year U.S. Government/Credit Index because the new index more closely resembles the characteristics of the Fund's investments. 14 Strategic Income Fund Commentary For the six months ended April 30, 2010, Neuberger Berman Strategic Income Fund posted a positive absolute return and outperformed its benchmark, the Barclays Capital U.S. Aggregate Index. A combination of generally positive economic data, continued low short-term interest rates, benign inflation and better-than-expected corporate profits resulted in continued strong demand for the spread sectors (non-Treasuries). Against this backdrop, the spread sectors outperformed equal-duration Treasuries during the reporting period. To a large extent, the spread sectors that were the most adversely affected during the 2008 credit crisis produced the best results during the six months covered by this report. These included commercial mortgage-backed securities (CMBS), investment grade and high yield corporate bonds, and emerging market debt. Treasury Inflation Protected Securities (TIPS) also produced relatively strong returns given expectations for future inflation. Many of the strategies that helped the Fund generate strong returns during the previous fiscal year continued to benefit its performance for the six-month reporting period. In particular, the Fund's CMBS and high yield bond exposure were the largest contributors to results as their spreads (the difference in yield between Treasuries and other bond sectors) significantly narrowed. Investment grade bonds, non-agency mortgage-backed securities, TIPS, and emerging markets debt also enhanced the Fund's results. In addition, our underweight in Treasuries was beneficial given their underperformance versus the spread sectors. We made a number of adjustments to the portfolio during the reporting period, such as increasing its high yield bond exposure, as we expected the sector to outperform Treasuries. We also pared the Fund's investment-grade bond exposure given the sector's strong results. The proceeds of those sales were used to increase the Fund's exposure to U.S. Treasury securities, which enhanced diversification and reduced overall risk exposure. In addition, we further reduced the Fund's investment-grade bond position and used the proceeds to increase its weighting in CMBS. Looking ahead, we believe the U.S. economy will continue to grow as the year progresses. However, the expansion may be less robust given the winding down of the federal government's economic stimulus program. Due to slower growth, continued high unemployment and tame inflation, we believe the Federal Reserve will keep the Federal Funds rate at the current historically low range of zero to 0.25% for an extended period. We continue to find the spread sectors attractive and it is our belief that the Fund is appropriately positioned as it seeks to generate solid risk-adjusted returns. Sincerely, Thanos Bardas, David M. Brown, Andrew A. Johnson and Bradley C. Tank Portfolio Co-Managers 15 Strategic Income Fund TICKER SYMBOLS Institutional Class NSTLX Trust Class NSTTX Class A NSTAX Class C NSTCX RATING SUMMARY (as a % of total investments) AAA/Government/Government Agency % AA A BBB BB B CCC CC C D Not Rated Short Term Total % The Fund's portfolio holdings are categorized using the ratings assigned by Standard & Poor's, Moody's Investors Service, Inc., or Fitch Inc., nationally recognized statistical rating organizations. All ratings are as of the report date and do not reflect any subsequent changes in ratings. PERFORMANCE HIGHLIGHTS4,16 Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2010 Date 04/30/2010 1 Year 5 Years Life of Fund At NAV Institutional Class 07/11/2003 % Trust Class13 04/02/2007 % Class A13 12/20/2007 % Class C13 12/20/2007 % With Sales Charge Class A13 % Class C13 % Barclays Capital U.S. Aggregate Index15 % Performance data quoted represent past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. The composition, industries and holdings of the Fund are subject to change. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. Because the Fund had a different goal and strategy, which included managing assets by an asset allocation committee, prior to February 28, 2008, its performance during that time might have been different if current policies had been in effect. For the period ended April 30, 2010, the 30-day SEC yield was 5.06%, 4.71%, 4.45% and 3.95% for Institutional Class, Trust Class, Class A and Class C shares, respectively. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2009 were 2.51%, 3.03%, 1.96% and 2.58% for Institutional Class, Trust Class, Class A and Class C shares, respectively, (prior to any fee waivers or expense reimbursements). The net expense ratios were 0.78%, 1.13%, 1.18% and 1.88% for Institutional Class, Trust Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2020 for Institutional Class, Class A and Class C shares, and 10/31/2013 for Trust Class shares. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 16 Endnotes 1 Neuberger Berman Management LLC ("Management") has contractually undertaken to forgo current payment of fees and/or reimburse expenses of the following Funds so that the total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) ("Operating Expenses") are limited to 0.70% for Neuberger Berman Short Duration Bond Fund (Investor Class), 0.80% for Neuberger Berman Short Duration Bond Fund (Trust Class), and 0.65% for Neuberger Berman Municipal Intermediate Bond Fund (Investor Class) of average daily net assets. Each undertaking lasts until October 31, 2013. Each listed class of each Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each listed class of each Fund would have been lower. For the period ended April 30, 2010, there were no repayments of expenses to Management. 2 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman High Income Bond Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) ("Operating Expenses") are limited to 1.00%, 0.75%, 1.12%, 1.87% and 1.37% of average daily net assets for the Investor Class, Institutional Class, Class A, Class C and Class R3, respectively. These undertakings last until October 31, 2013. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the period ended April 30, 2010, the Investor Class of the Fund reimbursed Management $93,652. 3 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Core Bond Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) ("Operating Expenses") are limited to 0.85%, 0.45%, 0.85% and 1.60% of average daily net assets for the Investor Class, Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2020. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the period ended April 30, 2010, there were no repayments of expenses to Management. In addition, Management has voluntarily agreed to waive its management fee in the amount of 0.18% (0.25% prior to March 3, 2010 and 0.20% prior to March 1, 2006) of the Fund's average daily net assets. Management may, at its sole discretion, modify or terminate this voluntary waiver at any time without notice to the Fund. Absent such waiver, the performance of each class of the Fund would have been lower. 4 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Strategic Income Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) ("Operating Expenses") are limited to 1.10%, 0.75% (effective March 1, 2008, and 0.85% through February 28, 2008), 1.15% and 1.85% of average daily net assets for the Trust Class, Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2013 for the Trust Class and until October 31, 2020 for the Institutional Class, Class A and Class C. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such 17 forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the period ended April 30, 2010, there were no repayments of expenses to Management. 5 Management has contractually undertaken to forgo current payment of fees and/or reimburse the Investor Class of Neuberger Berman Municipal Money Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) ("Operating Expenses") are limited to 0.59% of average daily net assets. The undertaking lasts until October 31, 2013. The Investor Class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed the above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of the Investor Class of the Fund would have been lower. For the period ended April 30, 2010, there were no repayments of expenses to Management. In addition to this contractual limitation, Management also voluntarily waived expenses as necessary to maintain a minimum yield for the Fund. Management may, at its sole discretion, modify or terminate this voluntary waiver without notice to the Fund. Absent such waivers, the performance of the Investor Class of the Fund may have been lower. 6 Management has contractually undertaken to forgo current payment of fees and/or reimburse the Investor Class of Neuberger Berman New York Municipal Money Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) ("Operating Expenses") are limited to 0.59% of average daily net assets. The undertaking lasts until October 31, 2013. The Investor Class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed the above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of the Investor Class of the Fund would have been lower. For the period ended April 30, 2010, there were no repayments of expenses to Management. In addition, Management has voluntarily undertaken to reimburse and/or waive certain expenses of the Investor Class of the Fund so that its total annual Operating Expenses are limited to 0.52% of average daily net assets (from June 5, 2006 through January 16, 2007), 0.47% of average daily net assets (from January 17, 2007 through January 21, 2008), 0.50% of average daily net assets (from January 22, 2008 to August 25, 2008) and 0.55% of average daily net assets (effective August 26, 2008). Absent such waivers, the performance of the Investor Class of the Fund would have been lower. In addition to these contractual and voluntary limitations, Management also voluntarily waived expenses as necessary to maintain a minimum yield for the Fund. Management may, at its sole discretion, modify or terminate this voluntary waiver without notice to the Fund. Absent such waivers, the performance of the Investor Class of the Fund may have been lower. 7 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Floating Rate Income Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any) ("Operating Expenses") are limited to 0.70%, 1.07% and 1.82% of average daily net assets for the Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2013. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the period ended April 30, 2010, there were no repayments of expenses to Management. 8
